                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI‘I

 GARRICK LAU, et al.,                          Case No. 18-cv-00295-DKW-RT

              Plaintiffs,                      ORDER GRANTING IN PART
                                               AND DENYING IN PART
       vs.                                     DEFENDANTS’ MOTION FOR
                                               SUMMARY JUDGMENT
 HONOLULU PARK PLACE, et al.,

              Defendants.


      This lawsuit arises from allegations that Plaintiffs had for some time parked

their wheelchair-accessible van in designated guest parking spots without

repercussion, even though condominium residents, like Plaintiffs, were prohibited

from doing so pursuant to Defendants’ parking regulations. When Defendants

eventually towed Plaintiffs’ van and refused to grant Plaintiffs an accommodation

to resume parking in the guest parking area, Plaintiffs brought this action under the

Fair Housing Amendments Act of 1988 (FHAA), 42 U.S.C. Section 3601 et seq.,

seeking compensatory and injunctive relief.

      Defendants have now moved for summary judgment (Dkt. No. 68) on the

basis that Plaintiffs’ request for injunctive relief is moot because Defendants have

formally granted Plaintiffs permission to park in guest parking, and Plaintiffs’ claims

for damages should be dismissed because Plaintiffs have not supported their claims

with evidence. For the reasons explained below, Plaintiffs’ claim for prospective
injunctive relief is moot, but a jury trial is warranted on the sole issue of Plaintiffs’

damages for emotional distress. Accordingly, Defendants’ motion is GRANTED IN

PART AND DENIED IN PART.

                  FACTUAL & PROCEDURAL BACKGROUND

A.     Factual Background

       The underlying facts in this case are largely undisputed. Plaintiffs Wilson and

Mabel Lau own two units at the Honolulu Park Place condominiums (HPP), where

they live with their adult son, Plaintiff Garrick Lau.1                  Because Garrick is a

quadriplegic and depends on a wheelchair for mobility,2 the Laus use a minivan that

has been modified to accommodate Garrick’s wheelchair, such that the van’s floor

and undercarriage are closer to the ground than the manufacturer’s specifications.3

       Residents at HPP have assigned parking spaces near their respective units.4

The Laus’ assigned parking spaces are on the third level of the parking structure.5

To get there, the Laus must drive up several ramps, and in the process, the

undercarriage of the modified van allegedly strikes the ground.6 HPP guest parking,

on the other hand, is on the ground level and does not present the same problem for



1
  Dkt. No. 69, ¶ 1; Dkt. No. 74, ¶ 3. Where appropriate, the Court will refer to each Plaintiff by
   their first name for brevity and to avoid confusion.
2
  Dkt. No. 69, ¶ 1; Dkt. No. 74 at 2.
3
  See Dkt. No. 69, ¶ 3; Dkt. No. 1, ¶ 15.
4
  Dkt. No. 69, ¶ 4; Dkt. No. 69-4, ¶ 36.
5
  Dkt. No. 69-6, ¶ 56.
6
  Dkt. No. 1, ¶ 17; Dkt. No. 68-1 at 4.
                                                -2-
the Laus.7 HPP’s written policies, however, provide that residents are not permitted

to park in any of the (44) designated guest parking spaces.8 “Violators of any [HPP]

parking regulations risk having their vehicles towed away at their own expense.”9

       Notwithstanding HPP’s guest parking policy, it is undisputed that, for some

time, the Laus regularly parked in HPP’s dedicated guest parking area without

consequence.10       In 2017, HPP revoked its tacit permission.11                 According to

Defendants, this occurred at a meeting with Garrick on June 20, 2017.12 In any

event, the parties agree that the Laus continued to park in guest parking.13 As a

result, on July 10, 2017, the Laus’ vehicle was towed pursuant to the instructions of

HPP security personnel.14

       Wilson subsequently sent a letter to the HPP President and Board of Directors

(Board) on August 1, 2017.15 In the letter, Wilson requested that the Board allow


7
  Dkt. No. 69, ¶ 4; Dkt. No. 77-1, ¶ 7; see also Dkt. No. 1, ¶¶ 13, 17.
8
  See Dkt. Nos. 69-4, 69-5, 69-6 at ¶¶ 34–35; Dkt. No. 69-1, ¶ 7. The guest parking at HPP is one
   of the common elements owned in fee simple by all of the individual apartment owners. Dkt.
   No. 69-4, ¶ 34. HPP’s policy prohibiting residents from using guest parking has been on file
   with the Bureau of Conveyances for the State of Hawai’i since June 21, 1989. Dkt. No. 69-1, ¶
   4; cf. Dkt. No. 69-8 at 1.
9
  Dkt. No. 69-4, ¶ 50.
10
   Dkt. No. 69, ¶ 6. Although the Laus have allegedly lived at HPP for more than (26) years, Dkt.
   No. 74-2 at 1, it is unclear from the record as to how many years prior to this dispute that the
   Laus parked their vehicle in HPP guest parking without any repercussion. See Dkt. No. 69-1, ¶
   8 (unspecified number of “years”); Dkt. No. 47 at 4, 19–20 (two years or ten years); Dkt No.
   74-2 at 1 (“more than five (5) years”).
11
   Dkt. No. 77-1, ¶ 6; Dkt. No. 1, ¶ 14.
12
   Dkt. No. 69, ¶ 7; Dkt. No. 69-1, ¶¶ 9–10.
13
   Dkt. No. 69, ¶ 8; Dkt. No. 74 at 2.
14
   Dkt. No. 74-3 at 2; Dkt. No. 69, ¶ 8.
15
   See Dkt. No. 69, ¶ 9; Dkt. No. 74 at 2; see also Dkt. No. 74-2 (Wilson’s letter to HPP).
                                               -3-
the Laus to “park at the guest parking as before . . .”16 The Board President offered

to exchange one of the Laus’ parking spaces with another unit’s parking space

located close to the building entrance, and the President himself even offered to

exchange his parking space for Garrick’s.17 The Laus rejected these alternative

options, none of which appear to have offered them the ground floor space that they

wanted, and, instead, Wilson and Mabel renewed their parking request at the Board

of Director’s August 16, 2017 meeting, requesting that “the Board grant [their] son

a reasonable accommodation to allow him to park in designated Guest parking

stalls.”18

       On August 23, 2017, the Board denied the Laus’ request for an

accommodation in a letter issued by counsel.19 Among other things, the Board

explained that in light of HPP’s guest parking policy, it could not grant a resident

the right to use the guest parking area without an affirmative vote by the membership

of the HPP Association of Apartment Owners (AOAO).20 The Laus then filed this

lawsuit on August 2, 2018, asserting one count under the FHAA. Dkt. No. 1.




16
   Dkt. No. 74-2 at 1.
17
   Dkt. No. 74-3 at 2; Dkt. No. 69-1, ¶ 13.
18
   Dkt. No. 74-3 at 2.
19
   Dkt. No. 74-3 at 3; Dkt. No. 69, ¶ 10; Dkt. No. 77-1, ¶ 12.
20
   See Dkt. No. 74-3 at 2–3; Dkt. No. 69, ¶ 10; Dkt. No. 74 at 2.
                                                -4-
B.     Procedural History

       On May 6, 2019, the Court heard oral argument on Defendants’ Motion to

Dismiss. Dkt. No. 38. At the hearing, the Laus’ counsel represented that it “is the

plaintiffs’ position that we are not looking for any sort of assigned space on the

ground floor, we are not looking for any proprietary interest in any particular space.

We want to continue, just like we did for ten years, which is to park if there is an

open space.”21 In other words, the Laus sought permission to park in guest parking

“[i]f there is an open space in the guest parking . . . And if there isn’t, then [the Laus

are] just out of luck . . .”22 Indeed, the Laus later confirmed in response to

interrogatories that these statements “accurately reflect” the parking accommodation

they requested from Defendants.23

       On July 26, 2019, the HPP AOAO, through counsel, sent a letter to the Laus’

counsel, granting Garrick the following parking accommodation:24

       1.      The non-exclusive use of a single guest parking stall for Garrick
               Lau to park his modified wheelchair accessible vehicle in the
               dedicated guest parking at [HPP].

       2.      [The] use of the guest parking will be subject to availability and
               if no such parking spot is available, Garrick Lau will be required
               to park elsewhere off property.




21
   Hr’g Tr., Dkt. No. 47 at 19:7–11.
22
   See id. at 20:2–6.
23
   See, e.g., Dkt. Nos. 69-4, 69-5, 69-6 at ¶¶ 7–12.
24
   Dkt. No. 69-3 at 1; Dkt. No. 69, ¶ 14; Dkt. No. 74 at 2.
                                                -5-
       3.     No property interest is passing to Garrick Lau as a result of the
              accommodation.

       The Laus later admitted that as of July 26, 2019, Garrick had the non-

exclusive right to park in a single guest parking space at HPP,25 and further agreed

that “Defendants have provided [Garrick] a reasonable parking accommodation,”

i.e., “reasonable access to” and “equal use and enjoyment of his dwelling at HPP.”26

As a result, Defendants moved for summary judgment. Dkt. No. 68.

                               STANDARD OF REVIEW

       Summary judgment under Rule 56 is appropriate only when the Court,

viewing the record as a whole and in the light most favorable to the nonmoving

party, determines that there exists no genuine issue of material fact and that the

moving party is entitled to judgment as a matter of law. See Fed.R.Civ.P. 56(a);

Celotex Corp. v. Catrett, 477 U.S. 317, 322–24 (1986); Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248–50 (1986). A genuine issue of material fact exists when

“there is sufficient evidence favoring the nonmoving party for a jury to return a

verdict for that party.” Anderson, 477 U.S. at 249; see Scott v. Harris, 550 U.S. 372,

380 (2007). “[A] complete failure of proof concerning an essential element” of a

claim “necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 323.


25
   Dkt. Nos. 69-4, 69-5, 69-6 at ¶¶ 20–21, 26. In fact, at the hearing on Defendants’ motion for
   summary judgment held on November 8, 2019, the Laus’ attorney indicated that the Laus have
   resumed parking in HPP guest parking since July of 2019.
26
   Dkt. Nos. 69-4, 69-5, 69-6 at ¶¶ 24–25, 27.
                                              -6-
      “A moving party without the ultimate burden of persuasion at trial”—such as

Defendants in this case—“has both the initial burden of production and the ultimate

burden of persuasion on a motion for summary judgment.” Nissan Fire & Marine

Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). To meet its initial burden,

the moving party must either: (1) “submit affirmative evidence that negates an

essential element of the nonmoving party’s claim”; or (2) “demonstrate to the court

that the nonmoving party’s evidence is insufficient to establish an essential element”

of its claim at trial. Celotex, 477 U.S. at 331; Jones v. Williams, 791 F.3d 1023,

1030–31 (9th Cir. 2015); cf. Fed.R.Civ.P. 56(c).

      Once the movant has done so, the opposing party cannot rely on the mere hope

that the trier of fact will disbelieve the movant’s evidence, but instead “must present

affirmative evidence” to avoid summary judgment. See, e.g., Anderson, 477 U.S. at

256–57; Teamsters Local Union No. 117 v. Wash. Dep’t of Corr., 789 F.3d 979, 994

(9th Cir. 2015); Fed.R.Civ.P. 56(c)(1). This requires “more than simply show[ing]

that there is some metaphysical doubt as to the material facts.” Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). By the same token,

“evidence [that] is merely colorable, or is not significantly probative” is not enough,

Anderson, 477 U.S. at 249–50, and “a scintilla of evidence in support of the

plaintiff’s position will be insufficient.” Id. at 252. To the extent probative,

supporting evidence does exist, it must be “set forth in the opposing papers with

                                          -7-
adequate references so that it could conveniently be found.” Carmen v. S.F. Unified

Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); S. Cal. Gas Co. v. City of Santa

Ana, 336 F.3d 885, 889 (9th Cir. 2003) (“General references without page or line

numbers are not sufficiently specific.”); Fed.R.Civ.P. 56(c)(3) (a “court need

consider only the cited materials”).

                                   DISCUSSION

      The Laus assert only one claim in their Complaint—that Defendants violated

Section 3604(f)(3)(B) of the FHAA by refusing to provide a parking accommodation

in HPP guest parking. Dkt. No. 1, ¶¶ 1, 22–25; Dkt. No. 75 at 2. To establish a

claim under the FHAA based on a failure-to-accommodate theory, a plaintiff must

show that: “(1) he suffers from a handicap as defined by the FHAA; (2) defendants

knew or reasonably should have known of the plaintiff’s handicap; (3)

accommodation of the handicap ‘may be necessary’ to afford plaintiff an equal

opportunity to use and enjoy the dwelling; and (4) defendants refused to make such

accommodation.” Giebeler v. M & B Assocs., 343 F.3d 1143, 1147 (9th Cir. 2003)

(quoting United States v. Cal. Mobile Home Park Mgmt. Co., 107 F.3d 1374, 1380

(9th Cir. 1997)); 42 U.S.C. § 3604(f)(3)(B); see also Budnick v. Town of Carefree,

518 F.3d 1109, 1119 (9th Cir. 2008). The parties do not seriously dispute that the

facts of this case satisfy these elements. Defendants instead assert two arguments in

support of dismissal: (i) the Laus claim for prospective injunctive relief is moot; and

                                         -8-
(ii) the Laus have failed to establish that they sustained any compensatory damages.

Dkt. No. 68-1 at 2–3, 16–24; Dkt. No. 85 at 8–9.27 The Court will address each

argument seriatim.

I.        Claim for Prospective Injunctive Relief

          The Laus seek “an injunction, ordering [Defendants] to allow the [Laus] to

park their van in the HPP guest parking . . . for as long as the [Laus]” need such an

accommodation. Dkt. No. 1, ¶ 30. That claim for relief is now moot by virtue of

the Board granting the Laus’ permission to park in guest parking as of July 2019.

          “A case becomes moot—and therefore no longer a ‘Case’ or ‘Controversy”

for purposes of Article III—‘when the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.’” Already, LLC v. Nike,

Inc., 568 U.S. 85, 91 (2013) (quoting Murphy v. Hunt, 455 U.S. 478, 481 (1982) (per

curiam)).        “A defendant’s voluntary cessation of allegedly unlawful conduct

ordinarily does not suffice to moot a case.” Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs., Inc., 528 U.S. 167, 174 (2000). “If it did, the courts would be

compelled to leave the defendant . . . free to return to his old ways.” Id. at 189




27
     Defendants also assert for the first time in their reply brief that the individual defendants are
     entitled to summary judgment because the Laus “have produced no evidence to support claims
     against any of the individual Defendants.” Dkt. No. 85 at 9. The Court, however, will not
     address this argument on the merits because LR 7.2 is clear: “Any argument raised for the first
     time in the reply shall be disregarded.” If Defendants so choose, they may renew this request
     in limine and/or at the conclusion of Plaintiffs’ case-in-chief.
                                                  -9-
(citations and internal quotation marks omitted). There is an exception, albeit a

“stringent” one. Id.

           For a case to be found moot because of a defendant’s voluntary compliance,

the defendant must establish that: “(1) subsequent events have made it absolutely

clear that the allegedly wrongful behavior cannot reasonably be expected to recur,

and (2) interim relief or events have completely and irrevocably eradicated the

effects of the alleged violation.” Buono v. Norton, 371 F.3d 543, 545–46 (9th Cir.

2004) (brackets omitted) (quoting Norman-Bloodsaw v. Lawrence Berkeley Lab.,

135 F.3d 1260, 1274 (9th Cir. 1998); see Friends of Earth, 528 U.S. at 189–90. The

party asserting mootness bears a “heavy” and “formidable” burden. Friends of

Earth, 528 U.S. at 189–90; Porter v. Bowen, 496 F.3d 1009, 1017 (9th Cir. 2007).

           Here, there is no dispute that Defendants provided Garrick with the exact

parking accommodation that was requested.28 Defendants therefore contend they

have satisfied their burden because: (a) they granted Garrick the use of the HPP guest

parking through a “proactive vote” of the HPP AOAO Board and issued “written

confirmation” through counsel; and (b) “there is no reason to believe that

[Defendants] would spend considerable time, money, energy and effort establishing

a parking accommodation . . . only to change it back once this litigation is over.”

Dkt. No. 68-1 at 17–18. The Laus, on the other hand, maintain that this parking


28
     See, e.g., Dkt. Nos. 69-4, 69-5, 69-6 at ¶¶ 20–27; see also supra at 6, n.25.
                                                  - 10 -
dispute will likely recur—based on the fact that (1) Defendants granted the Laus

permission to park in guest parking, later revoked that permission, and then again

granted the Laus permission after a lawsuit was filed and the parties had litigated the

issue; and (2) the AOAO Board allegedly granted the parking accommodation in

violation of HPP’s governing document, the Declaration of Condominium Property

Regime of HPP—and therefore the Laus assert that “the Court should enjoin

Defendants from again revoking the accommodation.” Dkt. No. 75 at 5–6 (emphasis

in original).

       The Court concludes that the letter sent by the HPP AOAO—granting Garrick

the non-exclusive right to park in HPP guest parking—represents a permanent

change in Garrick’s parking arrangements at HPP, as opposed to a temporary policy

that HPP will refute once this litigation has concluded. Dkt. No. 69-3. The letter is

unequivocal in tone and the stated parking accommodation is not conditioned on the

outcome of this litigation. The letter provides the precise accommodation that the

Laus requested (which the Laus admit constitutes “a reasonable parking

accommodation”), is in writing, in contrast to the pre-suit permission that the Laus

claimed to have, and it is clear from the letter that this case was the catalyst for the

Board voluntarily approving the accommodation. See also Dkt. Nos. 69-4, 69-5, 69-

6 at ¶¶ 7–13, 20–21, 26. To be sure, the predictive power of HPP’s past conduct is

eclipsed by the fact that, insofar as the record shows, HPP never formally approved

                                         - 11 -
the Laus to park their van in guest parking before it was towed and before the Board

considered the Laus’ August 2017 request for an accommodation. Prior to these

events, HPP only tacitly permitted the Laus to park in guest parking. By contrast,

the accommodation the Laus now enjoy is formally stated and has the approval of

the HPP AOAO behind it.29

       Because Defendants have met their heavy burden of proving that the

challenged conduct cannot reasonably be expected to recur, the Court concludes that

the Laus’ claim for prospective injunctive relief is moot.

II.    The Laus’ Claim for Monetary Damages

       “Irrespective of the issue of injunctive relief, [the Laus] continue to seek

damages to redress alleged violations of the Fair Housing Act.” Havens Realty

Corp. v. Coleman, 455 U.S. 363, 371 (1982); cf. 42 U.S.C. § 3613(c)(1). Therefore,

despite Defendants granting the Laus’ accommodation request, the Laus claim for

damages is not rendered moot. Havens, 455 U.S. at 371. Indeed, Defendants

acknowledge that much. Dkt. No. 68-1 at 19–20.30 Defendants instead contend that

the Laus have no proof of damages. That is, Defendants argue the Laus cannot show

that they sustained either: (1) vehicle towing costs; (2) damage to their vehicle as a


29
   Beyond the HPP Board standing behind the accommodation decision, Plaintiffs have this Court
   to do the same.
30
   See also Town of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650 (2017) (reiterating that
   Article III standing must be evaluated separately “for each claim [a plaintiff] seeks to press and
   for each form of relief that is sought.” (quoting Davis v. Federal Election Comm’n, 554 U.S.
   724, 734 (2008)).
                                               - 12 -
result of driving up HPP’s parking ramps; or (3) emotional distress. Dkt. No. 68-1

at 19–22. The Court agrees, except that the Laus’ evidence as to emotional distress

is sufficient to support a jury’s award of emotional distress damages and that sole

claim for relief may proceed.

      1. Vehicle Towing Costs

      Defendants assert that the costs to tow the Laus vehicle in July 2017 are not

attributable to Defendants. Dkt. No. 68-1 at 20–21. The Laus do not offer any

argument in response. That alone is grounds for the Court to “consider the fact

undisputed” and “grant summary judgment” to Defendants.          See Fed.R.Civ.P.

56(c)(1), (3), & (e)(2)–(3).

      Notwithstanding the Laus’ failure to respond to Defendants’ argument, there

is no causal connection between the alleged towing costs and the Board’s decision

to deny the Laus’ request for a parking accommodation. A “damages action under

the FHA sounds basically in tort—the statute merely defines a new legal duty, and

authorizes the courts to compensate a plaintiff for the injury caused by the

defendant’s wrongful breach.” Garcia v. Brockway, 526 F.3d 456, 464 (9th Cir.

2008) (en banc) (brackets omitted; quoting Curtis v. Loether, 415 U.S. 189, 195

(1974)); Silver Sage Partners v. City of Desert Hot Springs, 251 F.3d 814, 819–21,

824–25 (9th Cir. 2001) (applying general tort principles to the calculation of

damages under the FHA). As such, “general tort principles of causation usually

                                       - 13 -
govern,” unless “there is a statutory command to the contrary.” Pac. Shores Props.,

LLC v. City of Newport Beach, 730 F.3d 1142, 1167 (9th Cir. 2013).

       Here, the timeline of events establishes that the alleged costs associated with

the Laus’ vehicle being towed could not have been caused by Defendants’ decision

to deny the Laus’ request for a parking accommodation. The Laus vehicle was towed

on July 10, 2017. Dkt. No. 74-3 at 2. The only request for a parking accommodation

made by the Laus to the Board—and for which there is supporting evidence in the

record—was made later, in August 2017. Dkt. No. 74-2 at 1; Dkt. No. 74-3 at 2.31

The Laus’ FHAA claim is premised on Defendants’ decision on August 23, 2017, to

deny the Laus’ request for a parking accommodation. Dkt. No. 74-3 at 3; Dkt. No.

69, ¶ 10; Dkt. No. 77-1, ¶ 12. Because the Laus’ vehicle was towed before the Laus

had even requested an accommodation, and before Defendants “refus[ed] to make

reasonable accommodations in [its] rules,” 42 U.S.C. § 3604(f)(3)(B), the Laus’

vehicle was not towed as a result of a violation of the FHAA.32 No reasonable jury


31
  At the hearing, counsel for the Laus represented to the Court that the Laus made repeated oral
   requests to park in guest parking prior to July 2017, and these requests were made to HPP
   security personnel. Counsel further stated that this is supported by Wilson’s declaration, Dkt.
   No. 77-1. But these statements are wholly unsupported by precedent or the record. First,
   Wilson’s declaration only mentions one request for an accommodation—Wilson’s letter to the
   Board, dated August 1, 2017. See Dkt. No. 77-1, ¶ 6; cf. Dkt. No. 74-2. Wilson’s declaration
   does not state that the Laus repeatedly asked HPP security personnel for a parking
   accommodation prior to July 2017. Second, nothing suggests that HPP security has the
   authority to grant such an accommodation and the Laus have not directed the Court to any
   authority to support the proposition that liability under the FHAA can be premised on a request
   for an accommodation that was made to individuals without the authority to grant the same.
32
   The Laus further admitted in response to interrogatories that they were familiar with the HPP
                                              - 14 -
could conclude otherwise. Therefore, the Laus cannot recover under the FHAA for

any damages related to their vehicle being towed.

      2. Property Damage to the Laus’ Vehicle

      The Laus initially asserted in their Complaint that they “damaged the van’s

undercarriage” when they were forced to drive up the ramps in HPP’s parking

structure in order to get to their assigned parking spaces. Dkt. No. 1, ¶ 18.

Defendants, however, contend there is no evidence that the Laus vehicle sustained

any such damage, and that the Laus, in fact, concede that their vehicle was not

damaged. Dkt. No. 68-1 at 21–22. Again, the Laus offer no argument in response

and fail to cite to any evidence in the record indicating that their vehicle was

damaged. Moreover, the Court specifically asked the Laus’ counsel at the hearing,

“is there any other form of compensatory damages, aside from towing charges and

emotional distress damages, that the plaintiffs seek through this case?”; to which

counsel responded, “No.”

      “[I]t is not [the court’s] task . . . to scour the record in search of a genuine

issue of triable fact.” Californians for Renewable Energy v. Cal. PUC, 922 F.3d

929, 936 (9th Cir. 2019) (citations and internal quotation marks omitted); see




 House Rules, these rules applied to them, and that pursuant to these rules “[v]iolators of any
 [HPP] parking regulations risk having their vehicles towed away at their own expense.” Dkt.
 Nos. 69-4, 69-5, 69-6 at ¶¶ 46–47, 50.
                                            - 15 -
Fed.R.Civ.P. 56(c)(1), (3). Because the Laus have failed to adduce evidence of

damage to their vehicle, the Laus cannot recover such damages.

          3. Emotional Distress

          The Laus also seek damages for emotional distress, but they admit that, as a

result of the alleged conduct: (a) they have not received any mental or psychological

treatment; (b) they have not received a mental or psychological diagnosis; (c) they

have not paid for any such treatment; and (d) they do not possess any documents that

state otherwise. See Dkt. Nos. 69-4, 69-5, 69-6 at ¶¶ 67–74. The Laus, however,

point to their own testimony of emotional distress. See Dkt. No. 75 at 6 (citing Dkt.

No. 12-1, ¶¶ 17–18; Dkt. No. 12-6, ¶¶ 17–19; Dkt. No. 12-7, ¶¶ 17–21).33 Relying

on extra-jurisdictional caselaw, Defendants contend the Laus’ evidence is not

enough to present to a jury. Dkt. No. 68-1 at 22–23.

          The Laus’ evidence is sufficient to support a damages award for emotional

distress in this Circuit:

          While objective evidence requirements may exist in other circuits, such
          a requirement is not imposed by case law in . . . the Ninth Circuit, or
          the Supreme Court. See Chalmers v. City of Los Angeles, 762 F.2d 753,
          761 (9th Cir. 1985) (upholding emotional damages based solely on

33
     In particular, Wilson testified that he has a medical condition that is exacerbated when he is
     emotionally upset, and as a result of Defendants’ conduct, he was “beyond upset” and
     “anxious”; he could not sleep; and “for about a week [he] couldn’t listen” to his wife. Dkt. No.
     12-1, ¶¶ 17–18. Mabel testified that her husband’s blood pressure was elevated, and due to his
     medical condition, she was worried he might die. Dkt. No. 12-6, ¶ 17. Mabel herself was
     unable to sleep or eat normally for days and she became depressed. Id. at ¶¶ 18–19. Similarly,
     Garrick testified that he “felt oppressed” and was “furious”; “depressed”; and “deeply
     disturbed.” Dkt. No. 12-7, ¶¶ 17–21.
                                                 - 16 -
      testimony); Johnson v. Hale, 13 F.3d 1351, 1352 (9th Cir. 1994) (noting
      that emotional damages may be awarded based on testimony alone or
      appropriate inference from circumstances); Carey v. Piphus, 435 U.S.
      247, 264 n.20 (1978) (noting that emotional distress damages are
      “essentially subjective” and may be proven by reference to injured
      party’s conduct and observations by others).

Zhang v. Am. Gem Seafoods, Inc., 339 F.3d 1020, 1040 (9th Cir. 2003) (ellipsis in

original) (quoting Passantino v. Johnson & Johnson Consumer Prods., Inc., 212

F.3d 493, 513 (9th Cir. 2000)). Hence, “[t]he testimony of the plaintiff alone can

substantiate a jury’s award of emotional distress damages.” Harper v. City of L.A.,

533 F.3d 1010, 1029 (9th Cir. 2008). Defendants’ objections to the quality of the

Laus’ evidence and Defendants’ arguments that the Laus’ testimony is “self-serving”

are well taken, Dkt. No. 69-1 at 24; Dkt. No. 85 at 5–7, but the issues raised are more

appropriately addressed on cross-examination at trial. “[C]redibility determinations,

the weighing of the evidence, and the drawing of legitimate inferences from the facts

are jury functions, not those of a judge” ruling on a motion for summary

judgment. Anderson, 477 U.S. at 255.

      Because the Laus’ testimony is enough to support an award for emotional

distress damages under the law of this Circuit, a genuine dispute of material fact

exists as to whether the Laus suffered emotional distress as a result of Defendants

denying them a guest parking accommodation. Accordingly, with respect to the

issue of emotional distress damages, Defendants’ motion is DENIED.



                                         - 17 -
                               CONCLUSION

      For the reasons set forth herein, Defendants’ Motion for Summary Judgment,

Dkt. No. 68, is GRANTED IN PART AND DENIED IN PART. A jury trial on

the issue of emotional distress damages shall commence at 9:00 AM on Monday,

January 13, 2020, in Aha Kupono.

      IT IS SO ORDERED.

      DATED: December 3, 2019 at Honolulu, Hawai‘i.




Garrick Lau, et al vs. Honolulu Park Place et al; Civil No. 18-00295 DKW-RT
ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT




                                     - 18 -
